Tom Green County                                                           June 9, 2015
                                         District Clerk
                                          Sheri W oodfin




112 W Beauregard                                                                                  325-659-6579
San Angelo TX 76903                                                                         Fax - 325-659-3241



                                                                                                  June 8, 2015




Style: Nathaniel Frazier, Jr. V. The State of Texas
Trial Court Case Number: D-13-0658-SA
Court of Appeals Number: 03-14-00655-CR
Re: Order from the Third Court of Appeals in regards to Request for Appellate Record
Method of Delivery: Postal Mail
Date Sent: June 8th, 2015



Mr. Nathaniel Frazier, Jr.,
Enclosed you will find, for your review, your requested copy of the appellate record and reporter’s record. We have
forwarded a copy of this letter to the Court of Appeals.

Sincerely,


Rebecca Douglas
Deputy District Clerk




cc: Mr. Nathaniel J. Frazier, Jr.
    John B. Connally Unit
    899 FM 632
    TDCJ No. 01942796
    Kennedy, TX 78119

     Third Court of Appeals at Austin, Texas
     P.O. Box 12547
     Austin, Texas 78777
     (Sent via Email)